FILED
                           NOT FOR PUBLICATION
                                                                            OCT 18 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OLGA PERESTORONINA,                              No.   15-35672

              Plaintiff-Appellant,               D.C. No. 2:14-cv-01410-BAT

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Mary A. Theiler, Magistrate Judge, Presiding

                           Submitted October 17, 2017 **


Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Olga Perestoronina appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Perestoronina’s application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supplemental security income under Title XVI of the Social Security Act. We

review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014), and we

affirm.

      Perestoronina contends that she established that she was not able to perform

her past relevant work as a phlebotomist. We disagree. The ALJ erred in basing

the Step Four determination that Perestoronina was able to perform her past

relevant work as she actually performed it on the vocational expert’s erroneous

reliance on a description of Perestoronina’s past work that reflected demands that

exceeded the residual functional capacity (“RFC”) assessment’s limitation to

occasional stooping. See SSR 82-61, 1982 WL 31387 at *2 (explaining that, when

evaluating whether a claimant retains the ability to perform “the particular

functional demands and job duties peculiar to an individual job as he or she

actually performed it,” the claimant should be found to be not disabled if “the

evidence shows that a claimant retains the RFC to perform the functional demands

and job duties of a particular past relevant job as he or she actually performed it.”).

However, that error was harmless, because substantial evidence supports a

comparison of Perestoronina’s RFC with the demands of her past work, as she

actually performed it, to determine that Perestoronina was capable of performing

her past relevant work as a phlebotomist.


                                            2
      It is permissible for an ALJ to rely on a claimant’s descriptions of her past

work to “define” that past work as actually performed. Pinto v. Massanari, 249

F.3d 840, 845 (9th Cir. 2001). Having assessed Perestoronina’s statements about

her abilities as credible only to the extent that they were consistent with the

residual functional capacity (“RFC”) assessment, the ALJ permissibly inferred at

Step Four that Perestoronina was able to perform her past relevant work as a

phlebotomist as far as she had credibly described it. See Sprague v. Bowen, 812

F.2d 1226, 1230 (9th Cir. 1987) (“The general rule is that conflicts in the evidence

are to be resolved by the Secretary.”); Sample v. Schweiker, 694 F.2d 639, 642 (9th

Cir. 1982) (explaining that an ALJ may “draw inferences logically flowing from

the evidence”). Because substantial evidence supports the ALJ’s Step Four

determination, any error in relying on the vocational expert’s testimony is

harmless. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (“ALJ’s error

is harmless where it is inconsequential to the ultimate nondisability determination.”

(quotation marks and citations omitted)). As a result, Perestoronina has not met

her burden of establishing that the demands of her past work as actually performed

exceed the limitations adopted by the ALJ in her RFC assessment. See Pinto, 249

F.3d at 844 (“At step four, claimants have the burden of showing that they can no

longer perform their past relevant work.”).


                                           3
AFFIRMED.




            4